Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2, 3, 4, 5, 6, 7, and 8 are objected to because of the following informalities:
	Claims 1, 2: inconsistent use of terms. The term “medial suspension structure” is used in claim 1 but the term “inner suspension structure” is used in claim 2. The term “lateral suspension structure” is used in claim 1 but the term “upper suspension structure” is used in claim 2.
	Claims 1-8: reference numbers corresponding to the drawings and specifications are used.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 7, & 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 3-5, 7 & 8, the phrase "preferably, or other equivalent structure and or similar structure" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 3: recites, “preferably about”
Claim 4: recites, “preferably” two different times. 
Claim 5: recites, “or other equivalent structure” The claim scope is unascertainable. 
Claim 7: line 6 recites, “preferably”
Claim 8: recites, “or similar structure”. The claim scope is unascertainable.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ebel (US Pub. 888,699).
Regarding claim 1, Ebel discloses a stirrup comprising a curved upper part shaped to fit fully or partially around the sides and over the forefoot or boot of the rider (Fig. 1, members a1 and a2 form a stirrup that can fit around a boot);
a straight tread for supporting the sole of the forefoot or boot of the rider (Fig.1, members a1 and a2 also form a tread disposed at the bottom of the stirrup);
wherein the stirrup comprises two or more separate structures or one single structure, that wherein the stirrup comprises two suspension structures arranged apart along the curved upper part, for arranging leather for suspending the stirrup in a saddle 1 both attach to the stirrup at distinct supports).
	Ebel discloses the claimed invention except for a medial suspension structure is arranged a medial distance from a vertical axis through a center point of the tread, with the tread as oriented horizontal, of at least one third the length of the tread.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the suspension structure a third of the length of the tread from the centerline as that might be the optimal location to locate the support due to design constraints, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Ebel discloses the claimed invention except for a lateral suspension structure is arranged at or near a top point of the upper part, where the vertical axis through a center point of the tread crosses the upper part, with the tread as oriented horizontal, in horizontal direction within one fifth of the tread length.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the suspension structure one fifth the length of the tread from the centerline as that might be the optimal location to locate the support due to design constraints, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 2, Ebel discloses the claimed invention in addition to the upper suspension structure and the inner suspension structure, when riding, are on either side of a resultant force vector down from the foot of the rider, as seen vertically down along 1 attach to the stirrup on either side of a vertical centerline extending up from the midpoint of the tread).
	Regarding claim 3, Ebel discloses the claimed invention in addition to the inner suspension structure is arranged in an arm of the stirrup medial to or facing the horse (Fig. 1, strap support is located on member a and member a1). 
	Ebel discloses the claimed invention except for the strap is located a distance from the top point, along the arm, of at least one third of the arm length, preferably about equal to or longer than half the arm length.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the suspension structure a third of the length of the tread from the centerline as that might be the optimal location to locate the support due to design constraints, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	Regarding claim 4, Ebel discloses the claimed invention in addition to the inner suspension structure is arranged in an arm of the stirrup medial to or facing the horse (Fig. 1, strap support is located in one of members a). 
Ebel discloses the claimed invention except for measured along a vertical distance from the tread to an upper point of the curved upper part, the 2distance of the inner suspension structure is less than two thirds, preferably about half, more preferably less than half the distance of said vertical distance.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to dimension the stirrups in this manner as that might be the optimal configuration to fit a boot, since it In re Japikse, 86 USPQ 70.
	
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ebel (US Pub. 888,699) in view of Mullenbach (US Pub. 7,073,313 B1).
	Regarding claim 5, 	Ebel discloses the claimed invention in addition to at least one of the suspension structures comprises a locking knob, locking pin or other equivalent structure to fix the leather to the suspension (Col. 6 line 57 – Col. 7 line 6: “Since the stirrup must be held in riding position during riding of the animal, and the stirrup is in riding position when the frame and its stirrup attachment bar is in retracted position, it is necessary to be able to lock the frame in retracted position during riding. For this purpose a locking apparatus is provided. A bore 55 is formed in the front housing section lower mating portion 32, Figs. 3, 8, and 9, with a spring 56 in the bottom of the bore and a locking pin 57 in the bore. Spring 56 biases locking pin 57 outwardly from the bore against frame side member 25. A locking pin receiving hole 58 through frame side member 25 and lock release tab 59 preferably formed integrally with side arm 25 is positioned in frame side member 25 to be aligned with hole 55 when the frame is in retracted position as shown in Figs. 3 and 8. In retracted position, locking pin 57 is biased into locking pin receiving hole 58 to lock the frame in retracted position”).
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the stirrups of Ebel to include the locking mechanism of Mullenbach to secure the strap to the stirrup and prevent shifting.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ebel (US Pub. 888,699) in view of May (US Pub. 740,888) and in view of Mullenbach (US Pub. 7,073,313 B1).
Regarding claim 6, Ebel discloses the claimed invention but does not disclose the suspension structures comprises two slots in the upper part as taught by May (Fig. 2, hanger-strap 10 passes through two distinct slots on integral extension 8).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the stirrup of Ebel to include the double slot configuration of May. Having two slots allows a strap to return towards the direction it came from and eliminates the need to have an extrusion with a slot to secure the stirrup to a strap.
Ebel does not disclose at least the inner suspension structure comprises a locking pin for fastening a leather for support adjustably as taught by Mullenbach (Col. 6 line 57 – Col. 7 line 6: “Since the stirrup must be held in riding position during riding of the animal, and the stirrup is in riding position when the frame and its stirrup attachment bar is in retracted position, it is necessary to be able to lock the frame in retracted position during riding. For this purpose a locking apparatus is provided. A bore 55 is formed in the front housing section lower mating portion 32, FIGS. 3, 8, and 9, with a spring 56 in the bottom of the bore and a locking pin 57 in the bore. Spring 56 biases locking pin 57 outwardly from the bore against frame side member 25. A locking pin receiving hole 58 through frame side member 25 and lock release tab 59 preferably formed integrally with side arm 25 is positioned in frame side member 25 to be aligned with hole 55 when the frame is in retracted position as shown in FIGS. 3 and 8. In retracted position, locking 
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the stirrups of Ebel to include the locking mechanism of Mullenbach to secure the strap to the stirrup and prevent shifting.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ebel (US Pub. 888,699) in view of Lantuejoul (US Pub. 2008/0047237 A1).
	Regarding claim 7, Ebel discloses the claimed invention in addition to the leather comprises two separate strands, wherein one strand is arranged to the medial or inner suspension structure and the other strand is arranged to the lateral suspension structure, the lateral suspension structure is arranged laterally outside to the medial suspension structure and preferably at or near a top point of the curved upper part of the stirrup (Fig. 1, straps c and c1 are attach to the stirrup at two distinct supports). 
Ebel does not disclose structure for adjusting the length of each strand, wherein the rotation of the stirrup is adjustable, discrete or in steps, or continuous or step less, for rotation about an axis in substance parallel to a length axis through a horse on which the combination is arranged as taught by Lantuejoul (Fig. 1, stirrup leather 4 comprises a notches and buckles that can be used to adjust the effective length of the stirrup strap. By changing the length of the stirrup strap, the stirrup can be said to be rotating around an axis which travels parallel to an axis travelling longitudinally through the length of the horse). 
.

Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 




/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642                                                                                                                                                                                                        

/HENRY HOOPER MUDD/Examiner, Art Unit 3642